DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated February 10, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-057375.

A machine-generated translation of JP 2017-057375 was included with the Information Disclosure Statement dated October 18, 2019.  In reciting this rejection, the examiner will cite this translation.



With regard to the limitation of “the pressure-sensitive sheet consisting of”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a sheet containing only pressure-sensitive adhesive, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  MPEP 2144.04 (II) (A).  

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claims 21 – 31 under 35 U.S.C. 102(a)(2) as being anticipated by JP 2017-057375 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over JP 2017-057375.

With regard to Applicant’s argument that the prior art contains a base film that may not be included due to the “consisting of” language, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have a sheet containing only pressure-sensitive adhesive, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  MPEP 2144.04 (II) (A).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
February 25, 2022